99 F.3d 1158
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Apolonio L. ABELLANES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 96-3219.
United States Court of Appeals, Federal Circuit.
Sept. 16, 1996.

Before RADER, Circuit Judge.

ON MOTION
ORDER

1
We treat Apolonio L. Abellanes' letter dated August 19, 1996 as a motion for reinstatement of his petition for review.  The Office of Personnel Management (OPM) has not responded.


2
Abellanes submitted an informal brief on May 14, 1996.  The brief was rejected for failure to comply with certain procedural requirements.  Abellanes was subsequently granted an extension of time, until June 26, 1996, to file a corrected informal brief.  Abellanes did not file a corrected brief, and his petition for review was dismissed on July 9, 1996.  Abellanes now submits the present motion and an attached document entitled "Informal Brief of Petitioner."


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Abellanes' motion for reinstatement is granted, the July 9, 1996 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.


5
(2) The court will file the document entitled "Informal Brief of Petitioner" as Abellanes' informal brief.


6
(3) OPM should compute the due date for its brief from the date of filing of this order.